DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control for an electromagnetic holding brake and all elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kattainen et al. (US 2018/0134519) in view of Lindegger (US 20220081253).

Regarding claim 1,
Kattainen discloses (Fig. 6C):
A control (Fig. 6C) for an electromagnetic holding brake (116) with a coil (not shown, ¶0044) for releasing the holding brake (116) and maintaining it in the released position (¶0044), which requires a minimum brake coil voltage to maintain it in the released position (¶0114-¶0115), having a DC-DC converter (Figs. 7A, 7B, 110, has a step up converter, 112A, and a step down converter, 12B, ¶0118)  with an input (Fig. 6C, input from DC bus to 110) and an output (output from 110 to 116), wherein the DC-DC converter is designed to convert a variable input voltage (from rectified DC link for power) present at the input (to DC converter, 110) into a predetermined switch-on voltage provided at the output (to 116, ¶0114)
and wherein the DC-DC converter is designed to implement a 2-stage voltage control (can freely step up and down voltage, ¶0115)
They do not disclose:
a predetermined holding voltage provided at the output, wherein the holding voltage corresponds to the minimum brake coil voltage,
and, in a first stage, to maintain the switch- on voltage as a regulated DC voltage for a predetermined time, to down regulate the voltage from the switch-on voltage following a predetermined voltage curve to the holding voltage as regulated DC voltage, and to maintain the holding voltage in a second stage.

However, Lindegger teaches (Fig. 3):
into a predetermined switch-on voltage (Fig. 3, Uoverexcitation) provided at the output (output from 35) and a predetermined holding voltage (Uholding) provided at the output (output of 35 to 18), wherein the holding voltage corresponds to the minimum brake coil voltage (¶0078)
and, in a first stage, to maintain the switch- on voltage (Fig. 3, Uoverexcitation) as a regulated DC voltage for a predetermined time (Fig. 2, time t0-t2, ¶0085), to down regulate the voltage from the switch-on voltage (Uoverexcitation) following a predetermined voltage curve to the holding voltage as regulated DC voltage (Uholding, ¶0085-¶0086), and to maintain the holding voltage in a second stage (during elevator operation, ¶0092).

Regarding claim 1, it would have been obvious to one of ordinary skill in the art to take the emergency elevator braking system from Kattainen that uses a DC-DC converter to engage and open an electromechanical brake at multiple voltage level (¶0114-¶0115) and to utilize the method of operation from Lindegger that takes an electromechanical elevator brake and lowers the voltage from the DC converter after applying the high initial voltage to reduce electricity consumption while the brake is open to permit elevator movement as taught by Lindegger (¶0078). This would enable more reliability for the redundant safety system for an elevator.

Regarding claim 2,
Kattainen discloses the above elements from claim 1.
They do not disclose:
wherein the variable input voltage is equal to or higher than the switch-on voltage, and the switch-on voltage is higher than the holding voltage.

However, Lindegger teaches (Fig. 3):
wherein the variable input voltage is equal to or higher than the switch-on voltage, and the switch-on voltage is higher than the holding voltage (¶0085).

Regarding claim 2, it would have been obvious to one of ordinary skill in the art to take the emergency elevator braking system from Kattainen that uses a DC-DC converter to engage and open an electromechanical brake at multiple voltage level (¶0114-¶0115) and to utilize the method of operation from Lindegger that takes an electromechanical elevator brake and lowers the voltage from the DC converter after applying the high initial voltage to reduce electricity consumption while the brake is open to permit elevator movement as taught by Lindegger (¶0078). This would enable more reliability for the redundant safety system for an elevator.

Regarding claim 3,
Kattainen discloses (Fig. 6C):
wherein the DC/DC converter (Fig. 6C, 110) can freely step up and down voltage, ¶0115)  is designed to generate a regulated DC voltage directly and to provide it at the output as a switch-on voltage and as a holding voltage (can freely step up and down voltage, ¶0115).

Regarding claim 4,
Kattainen discloses (Fig. 6C):
wherein the control (Fig. 6C, 110, DC input to 110)  has only one input, and the input voltage applied to the input provides a voltage supply for the control and a control signal for the control (¶0115).

Regarding claim 5,
Kattainen discloses (Fig. 6C):
wherein the DC/DC converter (Fig. 6C, 110)

They do not disclose:
is designed to continuously downregulate the switch-on voltage to the holding voltage

However, Lindegger teaches (Fig. 3):
is designed to continuously downregulate the switch-on voltage to the holding voltage (¶0085, ¶0089).

Regarding claim 5, it would have been obvious to one of ordinary skill in the art to take the emergency elevator braking system from Kattainen that uses a DC-DC converter to engage and open an electromechanical brake at multiple voltage level (¶0114-¶0115) and to utilize the method of operation from Lindegger that takes an electromechanical elevator brake and lowers the voltage from the DC converter after applying the high initial voltage to reduce electricity consumption while the brake is open to permit elevator movement as taught by Lindegger (¶0078). This would enable more reliability for the redundant safety system for an elevator.

Regarding claim 6,
Kattainen discloses (Fig. 6C):
wherein the input of the control is a wide-range input, thus enabling the variable input voltage to be between a minimum value and a maximum value (100V-1000V, ¶0114-¶0115), and wherein the switch-on voltage and the holding voltage are each a fixed predetermined value (Fig. 6C, 110 has both a step up and step down converter).

Regarding claim 7,
Kattainen discloses (Fig. 6C):
An electromagnetic holding brake (Fig. 6C, all elements) with a control as set forth in claim 1.

Regarding claim 8,
Kattainen discloses (Fig. 6C):
An engine (Electric engine system, Fig. 6C) with an electromagnetic holding brake (116) with a coil (not shown, ¶0044) for releasing the holding brake (!16) and maintaining it in the released position (¶0044), which requires a minimum brake coil voltage to maintain it in the released position (¶0114-¶0115), and a control  (Fig.6C), wherein the control has a DC-DC converter (Figs. 7A, 7B, 110, has a step up converter, 112A, and a step down converter, 12B, ¶0118)  with an input (Fig. 6C, input from DC bus to 110) and an output (output from 110 to 116), wherein the DC-DC converter is designed to convert a variable input voltage (from rectified DC link for power) present at the input (to DC converter, 110) into a predetermined switch-on voltage provided at the output (to 116, ¶0114) 
wherein the DC-DC converter is designed to implement a 2-stage voltage control (can freely step up and down voltage, ¶0115)
and wherein the engine has an engine control and the engine control is embodied with the control as a common assembly (¶0040).

They do not disclose:
into a predetermined switch-on voltage provided at the output and a predetermined holding voltage provided at the output, wherein the holding voltage corresponds to the minimum brake coil voltage,
and, in a first stage, to maintain the switch-on voltage as a regulated DC voltage for a predetermined time, to downregulate the voltage from the switch-on voltage following a predetermined voltage curve to the holding voltage as regulated DC voltage, and to maintain the holding voltage in a second stage,

However, Lindegger teaches (Fig. 3):
into a predetermined switch-on voltage (Fig. 3, Uoverexcitation) provided at the output (output from 35) and a predetermined holding voltage (Uholding) provided at the output (output of 35 to 18), wherein the holding voltage corresponds to the minimum brake coil voltage (¶0078),
and, in a first stage, to maintain the switch- on voltage (Fig. 3, Uoverexcitation) as a regulated DC voltage for a predetermined time (Fig. 2, time t0-t2, ¶0085), to down regulate the voltage from the switch-on voltage (Uoverexcitation) following a predetermined voltage curve to the holding voltage as regulated DC voltage (Uholding, ¶0085-¶0086), and to maintain the holding voltage in a second stage (during elevator operation, ¶0092),

Regarding claim 8, it would have been obvious to one of ordinary skill in the art to take the emergency elevator braking system from Kattainen that uses a DC-DC converter to engage and open an electromechanical brake at multiple voltage level (¶0114-¶0115) and to utilize the method of operation from Lindegger that takes an electromechanical elevator brake and lowers the voltage from the DC converter after applying the high initial voltage to reduce electricity consumption while the brake is open to permit elevator movement as taught by Lindegger (¶0078). This would enable more reliability for the redundant safety system for an elevator.

Regarding claim 9,
Kattainen discloses (Fig. 1):
wherein the engine control and the control are instantiated on a common printed circuit board (Fig. 1, 1100, ¶0042).

Regarding claim 10,
Kattainen discloses (Fig. 6C):
A method for controlling an electromagnetic holding brake (116) with a coil (not shown, ¶0044) for releasing the holding brake (!16) and maintaining it in the released position (¶0044), which requires a minimum brake coil voltage to maintain it in the released position (¶0114-¶0115), having a DC-DC converter (Figs. 7A, 7B, 110, has a step up converter, 112A, and a step down converter, 12B, ¶0118)  with an input (Fig. 6C, input from DC bus to 110) and an output (output from 110 to 116), wherein the DC-DC converter is designed to convert a variable input voltage (from rectified DC link for power) present at the input (to DC converter, 110)
and wherein the DC-DC converter is designed to implement a 2-stage voltage control (can freely step up and down voltage, ¶0115)

They do not disclose:
into a predetermined switch- on voltage provided at the output and a predetermined holding voltage provided at the output, wherein the holding voltage corresponds to the minimum brake coil voltage,
and, in a first stage, to maintain the switch-on voltage as a regulated DC voltage for a predetermined time, to downregulate the voltage from the switch-on voltage following a predetermined voltage curve to the holding voltage as regulated DC voltage, and to maintain the holding voltage in a second stage, and wherein the input voltage is converted by the DC-DC-DC converter for a predetermined time into the switch-on voltage and is subsequently reduced to the holding voltage following a predetermined profile.

However, Lindegger teaches (Fig. 3):
into a predetermined switch-on voltage provided at the output (to 116, ¶0114)  into a predetermined switch-on voltage (Fig. 3, Uoverexcitation) provided at the output (output from 35) and a predetermined holding voltage (Uholding) provided at the output (output of 35 to 18), wherein the holding voltage corresponds to the minimum brake coil voltage (¶0078),
and, in a first stage, to maintain the switch- on voltage (Fig. 3, Uoverexcitation) as a regulated DC voltage for a predetermined time (Fig. 2, time t0-t2, ¶0085), to down regulate the voltage from the switch-on voltage (Uoverexcitation) following a predetermined voltage curve to the holding voltage as regulated DC voltage (Uholding, ¶0085-¶0086), and to maintain the holding voltage in a second stage (during elevator operation, ¶0092), and wherein the input voltage is converted by the DC-DC converter for a predetermined time into the switch-on voltage and is subsequently reduced to the holding voltage following a predetermined profile (¶0085).

Regarding claim 10, it would have been obvious to one of ordinary skill in the art to take the emergency elevator braking system from Kattainen that uses a DC-DC converter to engage and open an electromechanical brake at multiple voltage level (¶0114-¶0115) and to utilize the method of operation from Lindegger that takes an electromechanical elevator brake and lowers the voltage from the DC converter after applying the high initial voltage to reduce electricity consumption while the brake is open to permit elevator movement as taught by Lindegger (¶0078). This would enable more reliability for the redundant safety system for an elevator.

Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive. 
Regarding claims 1-10, applicant argues that Kattainen nor Lindegger teach or disclose that a DC-DC converter is designed to convert a variable input voltage present at the input, however , examiner disagrees because in ¶0118-¶0120, and Figs. 7A, and 7B, Kattainen teaches how the step up and step down converters are used to change the voltage at the input, specifically in ¶0118 where they disclose: 
“One of the electrical converters 112A, 112B may be a voltage step-up converter 112A for increasing a DC input voltage of said electrical converter 112A or the voltage of the intermediate circuit 600 to appropriate level for the electrical energy storage 114. The voltage step-up converter 112A may, advantageously, be utilized for charging the electrical energy storage 114. According to an embodiment of the present invention, the electrical converter 112A may also be capable of converting AC into DC to charge the electrical energy storage 114 from the electrical mains, i.e., the main electrical power supply 125. The other electrical converter 112B may be a voltage step-down converter 112B for reducing the voltage of the electrical energy storage 114 to appropriate level for the elevator brake 116 or the brake controller 118.”
Applicant also argues that Lindegger nor Kattainen teach nor disclose an electromagnetic holding brake which has a DC/DC converter whose output voltage is adjustable and follows a predetermined voltage curve, however, in ¶0043-¶0047 from Lindegger, they teach how the time for the voltage to decrease is long and the time to dissipate the energy takes time as well, which examiner interprets to be a  predetermined voltage curve.  As such, examiner is maintaining the rejections of claims 1-10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846